Worden, J.
Indictment against the appellee, charging that on, &c., at, &c., he “then and there designing and intending to cheat and defraud one John F. Smith of his *570goods, moneys, chattels, and property, did, then and there, unlawfully, feloniously, falsely, and designedly, pretend that he had the sole right to sell to said Smith and others, agencies to authorize said Smith to buy and sell Bachedie's bit counter-sink, and Arnold’s Phcenix sash-lock, and that no one could sell said bit counter-sink and sash-lock, unless he was an authorized agent, and that agents for said bit counter-sink and sash-lock, could make large sums of money by having the agency, and, also, that he would immediately procure samples and authority to sell said articles from Orvis, Brothers. Whereas, in truth and in fact, said Charles B. Orvis had no authority to sell any such agency, and whereas, in truth and in fact, said Smith could not make money by said agency, and whereas, in truth and in fact, every person had the right, and could sell said bit counter-sink and sash-lock, without an agency for the same, and whereas, said Charles B. Orvis did not procure samples and authority to sell said bit counter-sink, and said sash-lock, from Orvis, Brothers, all of which pretenses the said Charles B. Orvis then and there knew to be false, by color and means of which said false pretense and pretenses, he the said Charles B. Orvis, then and there, on, &c., did unlawfully, feloniously, designedly, and falsely obtain from said John F. Smith, 40 dollars, then and there being the property of said John F. Smith, contrary,” &c.
The indictment, on motion of the defendant, was quashed, and the state, by the prosecuting attorney, excepted, and appeals to this Court.
The indictment was bad, and there was no error committed in quashing it. Without adverting to objections that might probably be made, with success, in reference to the character of most of the pretenses themselves, we will notice another point in which the indictment was fatally defective, and that is, that there is no connection shown, whatever, between the pretenses alleged, and the obtaining of the money. To be sure, it is alleged that the money was obtained by means of the false pretenses, but that, in such a case, is not sufficient. This principle is decided in Johnson v. The State, 11 Ind. R. 481. There *571it was alleged that the defendant presented to one Nicholson, certain checks calling for 17 dollars, and represented to him that they were good, and of nearly par value, whereas, &c., by means of which pretense, he obtained from Nicholson a set of harness. The indictment was held bad because it did not allege that the checks were delivered to Nicholson, or were received by him in payment for the harness. So here, it does not appear that there was any contract or agreement between the defendant and Smith, for the purchase, by Smith, of an agency to sell the articles mentioned, nor does it appear that Smith parted with his money for the purchase of an agency to sell, or any other interest in the articles named.
J. L. Miller, for the appellant.
J. M. LaRue and D. Royse, for the appellee.
Per Curiam.
The judgment is affirmed.